Citation Nr: 1734057	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-45 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to service connection for a bilateral shin disability.

6.  Entitlement to service connection for a right ear disability.

7.  Entitlement to service connection for a rectal disability.

8.  Entitlement to service connection for a right thigh bone disability.

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to a rating in excess of 10 percent for service-connected right knee osteoarthritis.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to September 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009, August 2010, and February 2013 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  In July 2015, the Veteran was scheduled for a hearing before the Board, but failed to report.  As he has not requested to reschedule that hearing or otherwise provided any explanation for such failure, the Board considers that hearing request withdrawn.  38 C.F.R. § 20.704(d).  

A review of the record shows the Veteran has alleged that his service-connected right knee disability renders him unemployable in the course of a pending appeal seeking an increased rating for right knee osteoarthritis; thus, the matter of TDIU has been raised by the record and the Board takes jurisdiction thereof pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).
Pursuant to the January 2016 remand, a July 2016 statement of the case (SOC) was issued addressing an appeal the Veteran had initiated seeking service connection for a left knee disability.  However, the substantive appeal received from the Veteran addresses only the rating for the Veteran's right knee disability and does not evince any intent to continue an appeal seeking service connection for a left foot disability.  Thus, that appeal has lapsed and is not before the Board at this time.

The issues of service connection for right foot, right shoulder, and left hand disabilities, as well as increased rating for service-connected right knee osteoarthritis and entitlement to TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 1985 rating decision denied the Veteran service connection for a right foot disability because a right foot injury was not shown. 

2.  Evidence received since that denial includes evidence not of record at that time; suggests the Veteran has a right foot disability which may be related to reported injuries in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  A right or left shin disability is not shown.

4.  A right ear disability is not shown.

5.  A rectal disability is not shown.

6.  A right thigh bone disability is not shown.

7.  Low back disability is not shown to have manifested in service; low back arthritis or degenerative disc disease (DDD) is not shown to have manifested to any degree in the first postservice year; and there is no evidence or allegation of an event or injury in service to which the Veteran's current low back disability may be otherwise related.


CONCLUSIONS OF LAW

1.  New and material evidence has been received; service connection for a right foot disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for a bilateral shin disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  Service connection for a right ear disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  Service connection for a rectal disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  Service connection for a right thigh bone disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Veteran's claim to reopen service connection for right foot disability is being granted and the downstream service connection claim, along with the claims seeking service connection for right shoulder and left hand disabilities, increased rating for right knee disability, and TDIU, are being remanded, the impact of the VCAA is moot-any omission or error in this regard would be harmless at this time.  However, with respect to the remaining matters, VA's duty to notify was satisfied by an October 2011 letter.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  While the Board acknowledges that the Veteran has not been afforded an examination in conjunction with his current claims involving bilateral shin, right ear, rectal, right thigh bone, or low back disabilities, for reasons discussed below, the Board finds the evidence does not establish various threshold requirements of service connection.  Therefore, VA is under no duty to provide such examinations.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Moreover, the AOJ has substantially complied with the January 2016 Board remand orders by obtaining updated VA treatment records (including those from Waco, Texas dated since September 2015), Social Security Administration (SSA) records, and an updated VA knee examination.  Critically, the Veteran has not alleged that any development has been inadequate or any records pertinent to the matters being adjudicated remain outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Claim to Reopen (Right Foot)

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Here, an August 1985 rating decision denied the Veteran service connection for a right foot disability because a right foot injury was not shown at the time.  The Veteran was notified of that decision and his appellate rights, and did not initiate a timely appeal.  Therefore, that decision became final based on the evidence then of record, and new and material evidence is required to reopen such claim.

Evidence of record at the time of that decision included STRs (which noted asymptomatic bilateral pes planus and a deformity of the right second toe at service enlistment, but were silent as to any right foot or toe injuries during service), and private and VA medical records (including an October 1982 discharge report indicating bilateral pes planus).  

Evidence received since the prior final denial includes several lay statements that allege the Veteran injured his right foot during an accident in service causing a water tanker or trailer to fall on his right foot.  Such statements directly relate to a previously unestablished fact needed to substantiate the underlying claim (i.e., an in-service injury) and his report of such injury is presumptively credible for purposes of this analysis.  Moreover, there was already evidence of a postservice diagnosis of pes planus (i.e., a current diagnosis affecting his right foot) at the time of the prior final denial.  Crucially, pes planus is not commonly known to resolve, suggesting the Veteran almost certainly still has such disability.  Consequently, the new evidence is sufficient to trigger VA's duty to obtain an examination and etiological opinion concerning his claimed right foot disability.  In light of the above, and considering the low threshold for reopening set forth in Shade, the Board finds the new evidence also raises a reasonable possibility of substantiating the underlying claim of service connection.  Accordingly, new and material evidence has been received, and the claim of service connection for a right foot disability may be reopened.  

Service Connection Claims 

As noted above, to substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

	Bilateral Shin, Right Ear, Rectal, and Right Thigh Bone Disabilities

Absent proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the Board notes that there is absolutely no evidence that the Veteran has been diagnosed with any bilateral shin, right ear, rectal, or right thigh bone disabilities.  In so finding, the Board acknowledges that the Veteran has personally reported varied complaints affecting these areas.  However, while he may be competent to identify observable symptoms and impairments such as pain, bowel trouble, dizziness, weakness, or stiffness, he is not competent to make a medical diagnosis required to substantiate a claim for benefits.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Consequently, the Board has no choice but to find that there is no competent evidence of-and, consequently, no valid claims of service connection for-bilateral shin, right ear, rectal, or right thigh bone disabilities.  Brammer, 3 Vet. App. at 225.  Therefore, the preponderance of the evidence is against those claims, the benefit of the doubt rule does not apply to them, and the appeals thereof must be denied.

	Low Back Disability

The Veteran also alleges that he has a current low back disability that is related to his military service.  However, STRs are silent for any complaints, treatment, or diagnoses related to low back disability.  Postservice treatment records reflect September 1985 complaints that the Veteran's "back drains out energy in [his] whole right leg."  September 1985 X-rays show smooth scoliosis, concave right without bone or joint defect.  A January 1987 psychiatric discharge report notes chronic back pain of uncertain etiology.  In July 1987, the Veteran reported agonizing back pain.  September 1987 X-rays showed a normal lumbar spine.  October 1987 records note chronic lumbosacral strain.  In May 1989, treatment records note low back pain.  October 1989 records show reports of back pain since 1985 and a notation of lumbosacral strain.  In December 1991, the Veteran complained of a backache.  In September 1994, he reported pains running down his lower spine and that he had a "back tap."  In April 1995, treatment records note chronic low back pain, but X-rays showed a normal lumbar spine.  In November 1995, the Veteran said his back throbs through his side and stomach.  In May 1996, the Veteran said his back throbbed and hurt.  On June 1997 VA examination, the Veteran reported low back strain.  The diagnosis on examination was "lumbar spine strain with no disease found."  However, a more recent December 2015 VA treatment record notes lumbosacral DDD.

After reviewing the record, the Board notes that the evidence clearly reflects diagnoses of lumbosacral DDD, lumbosacral or low back strain, and even lumbar scoliosis.  However, there is no allegation or evidence indicating that such diagnoses or disabilities were first manifested in service.  Therefore, service connection on the basis that a low back disability began in service and has persisted is not warranted.  Likewise, there is also no evidence or allegation that low back DDD or another form of low back arthritis was first manifested to any degree within the first postservice year (i.e., the presumptive period).  Thus, presumptive service connection for low back disability as a chronic disease (under 38 U.S.C.A. § 1112) is also not warranted.  Consequently, what remains for consideration is whether a current low back disability is somehow otherwise related to an event or injury service.  Unfortunately, there is also no evidence or allegation of any event or injury in service involving the low back.  Thus, a threshold element of service connection is not established.  Accordingly, service connection on the basis that a current low back disability is otherwise related to an event or injury in service is also not warranted.  

In light of the above, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability, the benefit of the doubt rule does not apply, and the appeal in this matter must also be denied.


ORDER

Service connection for a right foot disability is reopened.

Service connection for bilateral shin, right ear, rectal, low back, and right thigh bone disabilities are denied.


REMAND

The case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for right foot, right knee, right shoulder, and left hand disabilities.

2. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right foot, right shoulder, and left hand disabilities, as well as the current severity of his right knee disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, each right foot disability entity (other than pes planus) found.

b. For each right foot disability entity (other than pes planus) diagnosed, please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to the Veteran's military service, to include his reported right foot injury therein involving a water tanker or trailer falling on his foot.

c. For each right foot disability entity diagnosed (INCLUDING pes planus), is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is CAUSED OR WORSENED (AGGRAVATED BEYOND ITS NATURAL PROGRESSION) BY the service-connected right knee disability?

d. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's right foot pes planus, which was noted on service enlistment examination, was AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY his military service, to include his reported right foot injury therein involving a water tanker or trailer falling on his right foot?

e. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's right shoulder osteoarthritis is related to his military service, to include an August 1975 notation of right shoulder pain and his reports of straining his shoulder when trying to lift a water tanker or trailer off his right foot?

f. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's left hand osteoarthritis is related to his military service, to include his reports of a strain sustained while trying to lift a water tanker or trailer off his right foot or his report of an injury during a fight therein?

The examiner must also describe all pathology, symptoms (frequency and severity), and associated impairment of function attributable to the Veteran's right knee disability in sufficient detail to allow for application of the relevant rating criteria.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The examiner should also indicate whether there is instability of the right knee (and, if so, its severity), and address the presence of absence of all specific symptoms or impairment noted in the pertinent diagnostic codes for knee disabilities.

Finally, the examiner must comment on the expected impact the Veteran's right knee, right foot, right shoulder, and left hand disabilities have, on both an individual basis and in the aggregate, on his ability to perform different types of work (i.e., sedentary, physical, etc.), noting those types of work that would be precluded by such disabilities and those that would remain feasible.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claims (including TDIU).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


